Exhibit 10.2
INCENTIVE STOCK OPTION AGREEMENT
     This Incentive Stock Option Agreement (“Agreement”) has been entered into
as of the            day of                      20     , between NorthWest
Indiana Bancorp, an Indiana corporation (the “Company”), and
                                        , an employee of the Company or one of
its affiliates (“Participant”), pursuant to the Company’s Amended and Restated
2004 Stock Option and Incentive Plan (the “Plan”).
     WHEREAS, the committee of the Board of Directors of the Company appointed
to administer the Plan (the “Committee”) has granted to Participant an option to
purchase shares of the Company’s Common Stock pursuant to the terms and
conditions as provided in the Plan and this Agreement; and
     WHEREAS, the Company and Participant desire to set forth the terms and
conditions of the option;
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows:
     Section 1. Grant of Option and Exercise Price. Subject to the terms and
conditions stated in the Plan and this Agreement, on
                                        ,            (the “Date of Grant”), the
Committee granted to Participant an option (the “Option”) to purchase           
shares of the Company’s Common Stock (the “Shares”) at an exercise price of
$           per Share (the “Exercise Price”).
     Section 2. Incentive Stock Option. The Option is intended to qualify as an
incentive stock option under Section 422 of the Internal Revenue Code of 1986,
as amended.
     Section 3. Exercise of Option. The Option shall become exercisable as
follows or on such earlier date as provided in the Plan:
                                                            .
     Section 4. Term of Option. Unless sooner terminated as provided in the Plan
and this Agreement, the Option shall expire on
                                        ,      .
     Section 5. Method of Exercise. The Participant may exercise the Option in
the manner stated in the Plan.
     Section 6. Restriction on Transfer. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber the Option except, in the event of death
of Participant, by will or the laws of descent and distribution.
     Section 7. Termination. If the Participant ceases to maintain Continuous
Service for cause, or voluntarily for any reason other than death, Disability or
Retirement, all rights under the Option shall terminate immediately upon
cessation of Continuous Service. If the Participant ceases to maintain
Continuous Service by reason of death, then the Participant may exercise the
Option, but only to the extent the Participant was entitled to exercise the
Option at the date of such cessation, at any time during the remaining term of
the Option. If the Participant ceases to maintain Continuous Service as the
result of Disability the Participant may exercise the Option to the extent that
the Participant was entitled to exercise the Option at the date of such
cessation for a period of one year or until expiration of the term of the
Option, whichever is earlier. If the Participant ceases to maintain Continuous
Service as the result of retirement or for any reason other than those set forth
above, Participant may exercise the Option to the extent that the Participant
was entitled to exercise the Option at the date of such cessation for a period
of three months immediately succeeding such cessation of Continuous Service, and
in no event after the expiration date of the Option.
     Section 8. Plan Controlling. The Option and the terms and conditions set
forth in this Agreement are subject in all respects to the terms and conditions
of the Plan, which are controlling. All determinations and interpretations of
the Committee shall be binding and conclusive upon the Participant and his or
her legal representatives.
     Section 9. Qualification of Rights. Neither this Agreement nor the
existence of the Option shall be construed as giving the Participant any right
(a) to be retained in the employ of the Company or any of its affiliates; or
(b) as a shareholder with respect to the Shares until the certificates for the
Shares have been issued and delivered to the Participant.
     Section 10. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Indiana.

32



--------------------------------------------------------------------------------



 



     Section 11. Notices. All notices and other communications required or
permitted under this Agreement shall be written and shall be delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt required, addressed as follows: if to the Company, to the
Company’s executive offices in Munster, Indiana, and if to the Participant or
his or her successor, to the address last furnished by the Participant to the
Company. Each notice and communication shall be deemed to have been given when
received by the Company or the Participant.
     Section 12. Representations and Warranties of Participant. The Participant
represents and warrants to the Company that he or she has received and reviewed
a copy of the Plan.
     Section 13. Withholding. In connection with the delivery of shares of
Common Stock as a result of the exercise of the Option, the Company shall have
the right to require the Participant to pay an amount in cash sufficient to
cover any tax, including any Federal, state or local income tax, required by any
governmental entity to be withheld or otherwise deducted and paid with respect
to such delivery (“Withholding Tax”), and to make payment to the appropriate
taxing authority of the amount of such Withholding Tax.
     Section 14. No Waiver. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
     IN WITNESS WHEREOF, the Company and Participant have executed this
Agreement as of the date first written above.

            NORTHWEST INDIANA BANCORP
      By:           Name           Title         [Signature of Participant]  

33